DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claim and Remarks filed July 27, 2022.
In view of the Amendments to the Claims filed July 27, 2022, the objections to claims 9, 12, and 19 previously presented in the Office Action sent April 11, 2022 have been withdrawn.
In view of the Amendments to the Claims filed July 27, 2022, the rejections of claims 9, 10, and 12-19 under 35 U.S.C. 103 previously presented in the Office Action sent April 11, 2022 have been modified only in response to the Amendments to the Claims.
Claims 9, 10, 12-17, 19 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (U.S. Patent No. 6,530,231 B1) in view of Watanabe (U.S. Pub. No. 2019/0019934 A1), and Mitsuboshi (U.S. Pub. No. 2018/0291237 A1).
With regard to claim 9, Nagy discloses a thermoelectric module layer (such as the layer, or thickness of material, between surface 16’ and 30’, Fig. 2) comprising:
a thermoelectric conversion chip (20, Fig. 2-3), which has 
a plurality of thermoelectric conversion element pairs each consisting of a n-type semiconductor element and a p-type semiconductor element, and electrodes sandwiching the plurality of the thermoelectric conversion element pairs (as depicted in Fig. 2 and annotated Fig. 2 below, the cited thermoelectric conversion chip 20 implicitly has a plurality of thermoelectric conversion element pairs each consisting of a n-type semiconductor element and a p-type semiconductor element, and electrodes sandwiching the plurality of the thermoelectric conversion element pairs), and 

    PNG
    media_image1.png
    415
    528
    media_image1.png
    Greyscale

Annotated Fig. 2
a thermal insulation rubber (40, Fig. 2-3; see line 19-42, column 6 teaching 40 as an elastomeric material such as butyl rubber), wherein 
the plurality of the thermoelectric conversion element pairs and the electrodes of the thermoelectric conversion chip are surrounded by the thermal insulation rubber (see Fig. 2-3 depicting the cited plurality of the thermoelectric conversion element pairs and the electrodes of the thermoelectric conversion chip 20 are laterally surrounded by the thermal insulation rubber) containing 
a rubber component and a hollow filler forming a plurality of expanded air gaps that are independent from one another (see line 19-42, column 6 teaching 40 containing an elastomeric material such as butyl rubber; see hollow filler 110 depicted in Fig. 12 as forming a plurality of expanded air gaps that are independent from one another; see line 52-67, column 6 teaching hollow microspheres containing a gas such as air), 
the thermoelectric conversion chip has an insulation sheet which is stacked and bonded to the electrodes (as depicted in Fig. 2 and annotated Fig. 2 above, the cited thermoelectric conversion chip 20 implicitly has an insulation sheet which is stacked and bonded to the cited electrodes), 
the thermal insulation rubber includes a cut-out (such as depicted in Fig. 2-3, the cited thermal insulation rubber 40 includes a cut-out, or a portion not present, on the interior of the thermal insulation rubber where thermoelectric conversion chip 20 is disposed), and 
the thermoelectric conversion chip is disposed inside of the cut-out such that the thermal insulation rubber is not presented between any of the plurality of the thermoelectric conversion element pairs of the thermoelectric conversion chip (see Fig. 2-3 depicting the cited thermoelectric conversion chip 20 disposed inside of the cited cut-out such that the thermal insulation rubber 40 is not presented between any of the plurality of the thermoelectric conversion element pairs of the thermoelectric conversion chip 20).

Nagy et al. does not teach wherein the shell of the hollow filler is made from vinylidene chloride resin.
However, Watanabe discloses a thermoelectric module layer (see Fig. 3) and teaches a thermal insulation material 15 (see [0062]) can be formed of a thermal insulation rubber containing a rubber component and a hollow filler forming a plurality of expanded air gaps that are independent from one another (see [0063] teaching “rubber”; see [0066] teaching hollow filler having a shell from a flexible thermoplastic resin such as vinylidene chloride which would provide for a plurality of expanded air gaps, hollows, that are independent from one another; also see [0064]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the vinylidene chloride material of Watanabe for the shell material in the thermal insulation rubber of Nagy et al., because the selection of a known material based on its suitability for its intended use, in the instant case a shell material for a hollow filler in a thermal insulation rubber in a thermoelectric module layer, supports a prima facie obviousness determination (see MPEP 2144.07).
Nagy et al., as modified above, does not teach a heat expandable liquid hydrocarbon encapsulated in the hollow of the shell.
However, Mitsuboshi teaches a material, a heat-foaming material, which includes microcapsules (see [0069]). Mitsuboshi is analogous art because, like applicant and Watanabe, Mitsuboshi is concerned with foam materials with microcapsules. Mitsuboshi teaches a heat foaming material which includes microcapsules which are filled with/encapsulate liquefied hydrocarbon to readily gasify and expend when heated (see [0069]). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have combined the hollow microspheres in the thermoelectric module layer of Nagy et al., as modified above, with the liquefied hydrocarbon of Mitsuboshi because the combination of elements known in the prior art using known techniques, in the instant case a microcapsule/hollow sphere in a material with a hydrocarbon from a microcapsule in a material, supports a prima facie obviousness determination (see MPEP 2143 A) and because it would have provided for a hollow sphere with a component which readily expands from conversion into a gas.
Nagy et al., as modified above, teaches the thermal insulation rubber as the claimed “pressurized thermal-cured product” as Mitsuboshi teaches microcapsules which are filled with/encapsulate liquefied hydrocarbon are readily gasify and expend when heated.
With regard to claim 12, independent claim 9 is obvious over Nagy et al. in view of Watanabe, and Mitsuboshi under 35 U.S.C. 103 as discussed above. Nagy et al. teaches wherein
a thickness of the thermal insulation rubber and a thickness of the thermoelectric conversion chip in which the plurality of thermoelectric conversion pairs and the electrodes of the thermoelectric conversion chip are surrounded by the thermal insulation rubber, are equal (see Fig. 2-3 depicting a vertical thickness of the thermal insulation rubber 40 and a vertical thickness of the thermoelectric conversion chip 20 in which the plurality of thermoelectric conversion pairs and the electrodes of the thermoelectric conversion chip are surrounded by the thermal insulation rubber, are equal).
With regard to claim 10, independent claim 9 is obvious over Nagy et al. in view of Watanabe, and Mitsuboshi under 35 U.S.C. 103 as discussed above. Nagy et al. teaches wherein
the thermal insulation rubber is disposed outside of an outermost perimeter of the thermoelectric conversion chip in a width direction in which the thermal insulation rubber surrounds the plurality of the thermoelectric conversion pairs and the electrodes (see Fig. 2-3 depicting the thermal insulation rubber 40 disposed outside of an outermost lateral perimeter of the thermoelectric conversion chip 20 in a lateral width direction in which the thermal insulation rubber surrounds the plurality of the thermoelectric conversion pairs and the electrodes).
Claim(s) 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (U.S. Patent No. 6,530,231 B1) in view of Watanabe (U.S. Pub. No. 2019/0019934 A1), and Mitsuboshi (U.S. Pub. No. 2018/0291237 A1), and in further view of Kurihara et al. (U.S. Pub. No. 2015/0214461 A1).
With regard to claims 10 and 17, independent claim 9 is obvious over Nagy et al. in view of Watanabe, and Mitsuboshi under 35 U.S.C. 103 as discussed above. 
Nagy et al., as modified above, teaches a thermoelectric module layer but does not teach wherein the thermoelectric module layer is used for and comprised in the claimed thermoelectric conversion device.
However, Kurihara et al. teaches a thermoelectric module layer (see region 22 depicted in Fig. 3B including a thermoelectric module layer with thermoelectric pairs and electrodes) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075] “insulating film 34”), 
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081] teaching copper); and 
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081] teaching Ti film), wherein 
at least one pair among adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method), and
the thermoelectric conversion device is configured to generate heat, cool heat, or generate a voltage (see Abstract).

Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the thermoelectric conversion device of Kurihara et al. for the cited thermoelectric module layer of Nagy et al., as modified above, because the simple substitution of a known element known in the art to perform the same function, in the instant case a thermoelectric module layer for conversion of heat into electricity, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 13, dependent claim 10 is obvious over Nagy et al. in view of Watanabe, Mitsuboshi, and Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
the heat diffusion layer is made from copper (see [0081] teaching copper).
With regard to claim 14, dependent claim 10 is obvious over Nagy et al. in view of Watanabe, Mitsuboshi, and Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
a thickness of the heat diffusion layer is ranging from 0.01 – 0.5 mm (see [0081] teaching “about 0.5 mm” which is cited to read on the claimed range of 0.01 – 0.5 mm because it includes values within the range of 0.01 – 0.5 mm, such as about 0.5 mm and 0.5 mm).
With regard to claim 16, dependent claim 10 is obvious over Nagy et al.in view of Watanabe, Mitsuboshi, and Kurihara et al. under 35 U.S.C. 103 as discussed above.
Nagy et al., as modified above, teaches a thermoelectric module layer but does not teach wherein the thermoelectric module layer is used for a thermoelectric conversion device.
However, Kurihara et al. teaches a thermoelectric module layer (such as the horizontal thickness including wafer 21 and region 22 depicted in Fig. 3B including a thermoelectric conversion chip with thermoelectric pairs and electrodes cited to read on a thermoelectric module layer) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075] “insulating film 34”), 
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081] teaching copper); and 
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081] teaching Ti film), and 
at least one pair among adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method); further comprising
a circuit layer conducting to the thermoelectric conversion chip (such as circuit layer 26 depicted in Fig. 3B),
which is provided between the thermoelectric module layer and the insulation intermediate layer (as depicted in annotated Fig. 3B below, the cited circuit layer is provided between, or physically intermittent, a portion of the cited thermoelectric module layer and a portion of the cited insulation intermediate layer 34).

    PNG
    media_image2.png
    258
    691
    media_image2.png
    Greyscale

Annotated Fig. 3B

Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the thermoelectric conversion device of Kurihara et al. for the cited thermoelectric module layer of Nagy et al., as modified above, because the simple substitution of a known element known in the art to perform the same function, in the instant case a thermoelectric module layer for conversion of heat into electricity, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (U.S. Patent No. 6,530,231 B1) in view of Watanabe (U.S. Pub. No. 2019/0019934 A1), and Mitsuboshi (U.S. Pub. No. 2018/0291237 A1), and in further view of Takagi et al. (U.S. Pub. No. 2017/0352794 A1).
With regard to claim 15, independent claim 9 is obvious over Nagy et al. in view of Watanabe, and Mitsuboshi under 35 U.S.C. 103 as discussed above.
Nagy et al., as modified above, does not teach wherein the rubber component is a silicone rubber.
However, Watanabe discloses wherein the rubber component is a silicone rubber (see [0063]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone rubber material of Watanabe for the rubber component in the thermal insulation rubber of Nagy et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a rubber for a thermal insulation rubber, supports a prima facie obviousness determination (see MPEP 2144.07).
Nagy et al., as modified above, discloses wherein the rubber component is a silicone rubber (recall [0063] of Watanabe) but does not disclose a silane coupling layer provided on an exterior surface of the hollow filler.
However, Takagi et al. teaches a thermoelectric module layer (see Title and Abstract) and teaches a silicon rubber (see [0029]) can include silane coupling agents for molecular adhesion (see [0048]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the silicone rubber material of Nagy et al., as modified above, to include silane coupling agents, as suggested by Takagi et al., because it would have provided improved molecular adhesion. Nagy et al., as modified above and to include the silane coupling agents of Takagi et al. in the rubber silicone, teaches a silane coupling layer provided on, or in close proximity to, an exterior surface of the hollow filler as the hollow filler is disposed within the silicone rubber which includes the silane coupling agents.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 10, and 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 21, 2022